DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            SHARON HICKS,
                              Appellant,

                                     v.

                       REGINALD HICKS, et al.,
                             Appellee.

                               No. 4D20-2593

                               [July 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. PRC07-
5967.

   Carlton Pierce of Carlton Pierce, P.A., West Palm Beach, for appellant.

  Darren K. Edwards of Darren K. Edwards, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH, and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.